DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election, group III, claims 9-23, with traverse, is acknowledged. Furthermore, during a phone call, applicant elected species II, reading on Claim 9-23, with traverse, for the same reason that the inventions do not represent a burden on examination. Although applicant statement is acknowledged, it is clear the inventions are mutually exclusive for the reasons stated in previous office action in the restriction requirement. Examiner do not find applicant comments provide substantial argument to respond to. Applicant is referred back to restriction requirement office action issued 06/02/2022.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16, 19-22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipating by Richter et al. (US 9,583,640), (hereinafter, Richter).

    PNG
    media_image1.png
    484
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    839
    media_image2.png
    Greyscale

RE Claim 9, Richter discloses a nonvolatile memory structure with a control gate and a method of making the same. Richter discloses in FIGS. 1-12a a structure, comprising:
a substrate 101;
a floating gate 501/502 over the substrate 101;
a structure 401/401 “select gate” over the floating gate 106/501, referring to FIGS. 5a and 12a;
an aperture over the floating gate 106/501/502 and laterally adjacent to the structure 401/402 “select gate” and control gate 901/902;
a silicide prevention “block” layer 701/702 over a surface of the structure adjacent to the aperture, referring to FIGS. 10a and 12a; and
a silicide layer 1210 on the floating gate and in the aperture, referring to FIG. 12a.
RE Claim 10, Richter discloses a structure, wherein the silicide prevention layer 701/702 is on a portion of the floating gate 105/501/502, referring to FIGS. 10a and 12a.
RE Claim 11, Richter discloses a structure, wherein the silicide prevention layer is a resist protective oxide layer. Examiner notes that Richter discloses the gate oxide layer 701 of the oxide-nitride-oxide layer 701 us the silicide blocking layer, which is function as a resist protective oxide layer, hence meeting the claimed limitation.
RE Claim 12, Richter discloses a structure, wherein the structure is a control gate 901/902, referring to FIGS. 10a and 12a.
RE Claim 13, Richter discloses a structure, comprising a select gate 401/402 laterally adjacent to both the control gate and the floating gate 501/502, referring to FIGS. 10a and 12a.
RE Claim 14, Richter discloses a structure, comprising a dielectric layer 602 “dielectric spacer” vertically between the control gate 901/902 and the floating gate 501/502.
RE Claim 15, Richter discloses a structure, wherein the silicide prevention layer 701 is laterally between the dielectric layer 602 and the silicide layer 1210/1204/1205.
RE Claim 16, Richter discloses a structure, comprising a contact structure 506 that contacts the silicide layer through the aperture, referring to FIG. 12a. 
RE Claim 18, Richter discloses a structure, wherein the dielectric layer 602 is laterally adjacent to the control gate 901/902.
RE Claim 19, Richter discloses a structure, comprising an erase gate 506 laterally adjacent to both the control gate 901 and the floating gate 502, the erase gate being separated from the select gate 402 by the control gate 902 and the floating gate 502.
RE Claim 20, Richter discloses a structure, comprising a common source 504 region in the substrate, the erase gate 506 over the common source 504 region, referring to FIG. 12a.
RE Claim 21, Richter discloses a structure, comprising:
a substrate 101;
a memory array formed on the substrate; and
a monitor cell formed on the substrate and having:
a floating gate 501/502 over the substrate 101;
a control gate 901/902, referring to FIGS. 10a and 12a over the floating gate 501/502;
an aperture over the floating gate 501/502 and laterally adjacent to the control gate 901/902, referring to FIG. 12a;
a silicide prevention “block” layer 701/702 over a surface the control gate 901/902 adjacent to the aperture, referring to FIG. 12a; and
a silicide layer 1210 on the floating gate 501/502 and in the aperture, referring to FIG. 12a.
Since all limitation of a monitoring cell components are met, the functional limitation of the monitor cell is subsequently implicitly and functionally met. Hence the claimed limitations of Claim 21 are subsequently met.
RE Claim 23, Richter discloses a structure, wherein the aperture extends through the control gate 901/902, referring to FIG. 12a. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 9,583,640), (hereinafter, Richter) in view of Wu et al. (US 2014/0151699), (hereinafter, Wu).

RE Claim 22, Richter does not disclose a structure, wherein the monitor cell is on a scribe line of the substrate.
However, in a related art, Wu discloses a control and monitoring cell is typically formed in a scribe line region of the semiconductor wafer.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to form the monitoring cell of Richter in the scribe line of the semiconductor wafer, similar to Wu techniques, as a well-known technology of the semiconductor devices in order to achieve standardized well-manufactured semiconductor devices. 
 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx   for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898